Citation Nr: 0920655	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim for TDIU in March 2005.  However it 
does not appear that VA complied with its duty to notify and 
assist. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Therefore, VA must send the Veteran a letter notifying him of 
the criteria necessary for a grant of TDIU, including notice 
of VA's duties to notify and assist and notice of ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, the Veteran indicated in a July 1997 statement 
that he was receiving Social Security Administration benefits 
(SSA).  As the RO has not yet attempted to obtain the SSA 
disability determinations and the underlying medical records, 
the Board finds that the Veteran's appeal needs to be 
remanded so that these records may be obtained.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

Finally, the record does not contain a medical opinion as to 
whether the Veteran is unable to secure and maintain gainful 
employment (physical or sedentary) in light of his service-
connected post traumatic stress disorder, left knee 
replacement, residuals of a fracture to the left femur, 
status post hip fracture, malaria, and/or shrapnel wound to 
the left heel.  As stated by the Court in Friscia v. Brown, 7 
Vet. App. 294, 297 (1994), the Board may not reject a claim 
for a TDIU without producing evidence, as distinguished from 
mere conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
Veteran can perform work based on her current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).  A VA 
examination is therefore required to address this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA notification 
letter that informs the Veteran of the 
information and evidence needed to 
establish entitlement to TDIU.

2.  Contact SSA and obtain a copy of any 
decisions regarding the Veteran's claim 
for disability benefits, as well as any 
medical records in its possession.

3.  Schedule the Veteran for a VA medical 
examination to determine the effect of his 
post traumatic stress disorder, left knee 
replacement, residuals of a fracture to 
the left femur, status post hip fracture, 
malaria, and shrapnel wound to the left 
heel on his employability.  A copy of this 
remand and the claims file must be made 
available to and thoroughly reviewed by 
the examiner in connection with the 
examination.  The examiner should indicate 
in his or her report that these items have 
been reviewed.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

4.  Then readjudicate the claim in light 
of the additional evidence.  If any claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



